         Case 5:19-cv-00834-DAE Document 99 Filed 07/23/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

       MALIBU MEDIA, LLC,
       Plaintiff,
                                                CIVIL ACTION NO. 5-19-CV-00834-DAE
       vs.

       JOHN DOE,
       Defendant.



                    NOTICE OF PARTIAL WITHDRAWAL OF MOTION

       Defendant John Doe gives notice that Doe is withdrawing the parts of Doe’s renewed

motion to modify the scheduling order and leave to file [Dkt. 88] that seek leave to (a) add

allegations to Doe’s abuse of process counterclaim and (b) add Colette Pelissier as a counterclaim

defendant. Doe maintains the remainder of the motion.

       Doe gives this notice without prejudice to renew the withdrawn parts of the motion.


Dated: July 23, 2021                                        Respectfully submitted,

                                                            /s/ JT Morris
                                                            JT Morris
                                                            Texas State Bar No. 24094444
                                                            jt@jtmorrislaw.com
                                                            Ramzi Khazen
                                                            Texas State Bar No. 24040855
                                                            ramzi@jtmorrislaw.com
                                                            JT Morris Law, PLLC
                                                            1105 Nueces Street, Suite B
                                                            Austin, Texas 78701
                                                            Tel: 512-717-5275
                                                            Fax: 512-582-2948

                                                            Counsel for Defendant John Doe
         Case 5:19-cv-00834-DAE Document 99 Filed 07/23/21 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I hereby certify that on July 23, 2021, I electronically filed the foregoing documents with

the Court using CM/ECF, and served on the same day all counsel of record by the CM/ECF

notification system.



                                                                   /s/ JT Morris

                                                                   JT Morris
